L_m.nsW_.__._n_,
NOTE: This order is nonprecedential
United States Court of AppeaIs for
the Federal Circuit
JEROME T. HAMPTON,
Claim,cmt-Appellant, `
V.
ERIC K. SHINSEKI, SECRETARY OF V'ETERANS
AFFAIRS,
Resp0ndent-Appellee.
2011-7032
Appea1 from the United States Court of Appeals for
Veterans Clai1ns in 07-2204, Chief Judge Wi1liarn P.
Greene, Jr.
ON MOTION
0 R D E R
Jerome to Hampton moves without opposition to stay
proceedings in this appeal pending the court’s disposition
of Bon,d u. DVA, 2010-7096.
Upon consideration thereof,


HAMPToN v. nvA 2
IT ls 0RDERED THAT:
The motion is denied Harnpton's opening brief is due
within 60 days of the date of filing of this order.
FOR THE CoURT
FEB 1 4 2011 /S/ Jan H@1-haig
Date J an Horba1y
C1erk
cc: Kenneth M. Carpenter, Esq.
Alex P. Hontos, Esq.
Fll.ED
s20 U.8. 00U
meFEB€»5i't”<5B‘¢‘.?.F°“
FEB.14 2011
JANHDRBALY
0|.EH£